TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00626-CR
NO. 03-01-00627-CR

NO. 03-01-00628-CR



In re Joel Silva


Sherell Wray, Appellant


v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NOS. 994702, 994410 & 994418, HONORABLE FRED A. MOORE, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Sherell Wray's appeal from judgments
of conviction for aggravated kidnapping and aggravated sexual assault.  The subject of this
proceeding is Joel Silva, court reporter for the 331st District Court.
On June 24, 2002, this Court ordered the court reporter to prepare and file a record
of the August 10, 2001, proceeding at which sentence was imposed in this cause.  The record was
to be filed as a supplemental reporter's record no later than July 12, 2002.  The reporter failed
to file the supplemental record as ordered.
Therefore, the said Joel Silva is hereby ordered to appear in person before this
Court on the 11th day of September, at 8:30 o'clock a.m., in the courtroom of this Court, located
in the Price Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas,
then and there to show cause why he should not be held in contempt and sanctions imposed for
his failure to obey the June 24, 2002, order of this Court.  This order to show cause will be
withdrawn and the said Joel Silva will be relieved of his obligation to appear as above ordered if
the Clerk of this Court receives the supplemental record by September 6, 2002.
It is ordered August 14, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish